DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 and 6 re rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fierheller (US 5,321,600).

Re Claim 1; Fierheller discloses a load balancing apparatus for providing a substantially balanced load on a 3-phase power supply, the apparatus including: 
a first AC input (Va, Fig. 9) having an associated first input load sensing circuit, (col 4 line 50-62) the first AC input having a first AC input current path to a first AC output and a first AC-DC converter (see bridge rectifier 32 fig. 6as the diagram for 220,222 and 224 Fig. 9) feeding a first DC output (see Vout Fig. 6, representing boost converter 220 of Fig. 9); 
a second AC input (Vb, Fig. 9) having an associated second input load sensing circuit, (col 4 line 50-62) the second AC input having a second AC input current path to a second AC output and a second AC- DC converter (see bridge rectifier 32 fig. 6as the diagram for 220,222 and 224 Fig. 9) feeding a second DC output; (see Vout Fig. 6, representing boost converter 222 of Fig. 9);

a control circuit, (Fig. 7 control circuit 40) configured to dynamically adjust the power output from one or more of the first AC-DC converter, the second AC-DC converters or the third AC-DC converter to provide a balanced load on each of the first AC input, the second AC inputs and the third AC input, wherein at least two of the first AC-DC converter, the second AC-DC converter, or the third AC--DC converter feed a common DC bus . (Col. 3 line 50-58 and Fig. 9, the dc bus the any of the buses on the right side of the converter), and 
wherein the control circuit dynamically varies a DC output voltage of one or more of the first AC--DC converter, the second AC-DC converter, or the third AC-DC converter to vary a distribution of load current supplied by one or more of the first AC-DC converter, the second AC-DC converter, or the third AC-DC converter through the common DC bus. (Col. 3 line 50-58 and Fig. 7)

Re Claim 2; Fierheller discloses wherein the first AC input is configured to electrically couple to a first phase of the 3-phase power supply, the second AC input is configured to electrically couple to a second phase of the 3-phase power supply, and the third AC input is configured to electrically couple to a third phase of the 3-phase power supply. (See Col 1 line 65-Col 2 line 9 and Fig. 9)


Re Claim 4; Fierheller discloses wherein the apparatus is configured to be electrically connected between a 3-phase feed and a load comprising at least one of an AC component or a DC component. (Fig. 9).

Re Claim 6; Fierheller discloses wherein at least one of the first AC-DC converter, the second AC-DC converter, or the third AC-DC converter is configured to provide a variable DC output voltage.(Col 3 line 50-60 and also see Col 4 line 5-10 dynamically providing power to each load indicates that the output to the load is variable).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fierheller in view of Yair (DE69633073).
Re Claim 3; Fierheller discloses wherein the apparatus is configured to be electrically connected between a 3-phase utility feed and the load. 
Fierheller does not disclose the wherein the apparatus is configured to be electrically connected between a 3-phase utility feed to a premises and at least a portion of the electrical load presented by that premises.

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing of the invention to have coupled the apparatus to a premises as shown by Yair in order to effectively control power to the load so that the load operates appropriately. 

Claim 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fierheller in view of Mandalakas et al. (US 20080315685)

Re Claims 5 and 7; Fierheller disclosure has been discussed above and also disclosed current sensor.
Fierheller does not disclose the detail of the current sensor to include wherein at least one of the first input load sensing circuit, the second input load sensing circuit, or the third input load sensing circuit includes current transformers coupled to the first AC input current path, the second AC input current path, or the third AC input current path, respectively and wherein the common DC bus supplies a battery bank.
However, Mandalakas discloses wherein at least one of the first input load sensing circuit, the second input load sensing circuit, or the third input load sensing circuit includes current transformers coupled to the first AC input current path, the second AC input current path, or the third AC input current path, respectively (Par 0052) and wherein the common DC bus supplies a battery bank. (Par 0120 and Fig. 1).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449. The examiner can normally be reached Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL KESSIE/
02/04/2022Primary Examiner, Art Unit 2836